EXAMINER’S AMENDMENT
Applicant canceled claims 1-14, 21 and 22.  Thus, previous 103 rejection on claims 1-4 and 7-14 over Raut et al (WO’294) is now moot.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Andrea Jo Kamage (attorney for applicant) on March 9, 2021.
The application has been amended as follows:

In Claim 15, on the 4th line from the bottom, replace “a non-soluble diluent;” with 
--- microcrystalline cellulose; ---.

It is to be noted that the amendment in claim 15 is being made because the term “a non-soluble diluent” is indefinite (applicant does not define what they mean by “a non-soluble diluent” other than giving a specific example (microcrystalline cellulose) for the non-soluble diluent). 
The following is an examiner’s statement of reasons for allowance: As previously indicated, Raut (WO’294) does not teach or suggest instant composition of claim 15 having a granular fraction and an extragranular fraction, each of the fractions containing the listed ingredients in the claimed amounts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 10, 2021